Evans, Judge.
This case was filed in this court on May 28, 1975. Counsel was immediately notified that the enumeration of errors must be filed within 20 days from that date. Enumeration of errors was not filed within the 20 days, and on June 30, 1975 (33 days later), the clerk, by order, notified counsel for the appellant to file its enumeration of errors and brief no later than 4:30 p.m., July 5,1975. The enumeration of errors was thereafter filed in the court on July 10,1975, some 23 days late, and5 days after the court had notified counsel by order to file enumeration of errors or stand dismissed. Under Rule 14 (a) (Code Ann. § 24-3614), the failure to comply with an order of this court directing the filing of enumeration of errors shall cause the appeal to be dismissed. Therefore, the motion to dismiss is granted. See Rentfrow v. Smith, 225 Ga. 493 (169 SE2d 807); Williams v. Gwinnett St. Inv. Co., 121 Ga. App. 133 (173 SE2d 231).

Appeal dismissed.


Deen, P. J., and Stolz, J., concur.